Citation Nr: 1120802	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for service-connected right chondromalacia patella, to include entitlement to a temporary total rating based on convalescence for the Veteran's service-connected right chondromalacia patella under 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to January 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for service-connected right chondromalacia patella.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

This matter was remanded by the Board in October 2009 for further development.  In that decision, the Board noted that, in the Veteran's Substantive Appeal ("Appeal to the Board," VA Form 9), received September 2005, the Veteran requested an examination for a right hand disability.  The Board noted that the Veteran was not service-connected for a right hand disability, and such claim had not been adjudicated previously.  The Board then construed the statement as a service connection claim for a right hand disability and the issue was referred back to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's representative, in a March 2011 Post-Remand Brief, contends that the Veteran's right knee disability continues to worsen in pain and functional impairment since the Veteran's most recent VA examination dated in May 2009.  As such, the Board finds that the Veteran should be afforded contemporaneous a VA examination in order to determine the current level of his service-connected knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   Although the mere passage of time does not necessarily require that a VA examination be rescheduled, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

Prior to affording a VA examination, the RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his right knee.  This should include records of the Veteran's treatment with the Central Alabama VA Health System, including the Dothan CBOC and the Montgomery VA Medical Center, dated since October 2007.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.   

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated him since service for his right knee.  This should include records of the Veteran's treatment with the Central Alabama VA Health System, including the Dothan CBOC and the Montgomery VA Medical Center, dated since October 2007.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of his service-connected right knee disability. The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct full range of motion studies (flexion and extension) and also state whether there is subluxation or lateral instability and describe the severity, if present.  The examiner should state whether there is a dislocated semilunar cartilage or whether a dislocated semilunar cartilage has been removed previously.  The examiner should describe whether there is impairment of the tibia and fibula, and, if so, describe the manifestations of such impairment.  The examiner should state whether there is any ankylosis of the knee and, if so, what angle of flexion.  Any arthritis should also be identified and described.  The examiner should state whether there is increased severity of any symptom of the knee disabilities after repeated motions.  The examiner should describe any incoordination.  The examiner should describe any other functional limitation(s) on use of the knees or any increase in pain due to repeated use of the knees. The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3. Thereafter, readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


